Citation Nr: 1003986	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  08-12 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to an increased initial evaluation in excess 
of 10 percent for posttraumatic stress disorder.

2.  Entitlement to a compensable initial evaluation for 
coronary artery disease, status post coronary artery bypass 
graft.

3.  Entitlement to a compensable initial evaluation for tinea 
pedis with onychomycosis, bilateral feet, claimed as jungle 
rot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel
INTRODUCTION

The Veteran had active service from August 1966 to August 
1968 and from April 1987 to April 2007.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.   

The Board notes that the Veteran's representative in 
September 2009 requested a personal hearing at the RO 
regarding a matter that is not before the Board.  The Board 
directs the RO's attention to this matter for processing.


FINDING OF FACT

By means of a September 2009 statement, and prior to the 
promulgation of a decision in this case, the Veteran 
requested withdrawal of all the issues pending before the 
Board: entitlement to an increased evaluation for 
posttraumatic stress disorder in excess of 10 percent, 
entitlement to a compensable evaluation for coronary artery 
disease, status post coronary artery bypass graft, and 
entitlement to a compensable evaluation for tinea pedis with 
onychomycosis, bilateral feet, claimed as jungle rot. 


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's Substantive 
Appeal on the issues of entitlement to increased evaluations 
for posttraumatic stress disorder, coronary artery disease, 
status post coronary artery bypass graft, and tinea pedis 
with onychomycosis, bilateral feet, claimed as jungle rot, 
have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204(b)(c) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for 
appeals withdrawn on the record at a hearing, appeal 
withdrawals must be in writing.  38 C.F.R. § 20.204(c).

In relevant part, in January 2007 the Veteran submitted a 
formal claim seeking service connection for posttraumatic 
stress disorder (PTSD); coronary heart disease (CAD); 
bilateral shoulder injury; left knee injury; hypertension; 
hemorrhoids; sleep apnea; bilateral hearing loss; tinnitus; 
bilateral feet jungle rot; arthritis of the right thumb, and 
diabetes mellitus II.  

Following an examination, the RO issued the April 2007 rating 
decision which, inter alia, granted service connection PTSD, 
with a 10 percent evaluation; coronary artery disease, status 
post coronary artery bypass graft, with a noncompensable 
evaluation; and tinea pedis with onychomycosis, also with a 
noncompensable evaluation.  The Veteran filed a timely notice 
of disagreement in May 2007.  A statement of the case was 
issued in October 2007, and the Veteran perfected the appeal 
in April 2008.  On the April 2008 substantive appeal the 
Veteran indicated he wanted to provide testimony to the Board 
via video-teleconference.  Following further development, in 
April 2009 a supplemental statement of the case was issued to 
the Veteran.  The RO issued rating decisions dated April 2009 
which increased the Veteran's coronary artery disease 
disability evaluation to 100 percent and granted him special 
monthly compensation.

By means of a statement submitted to the RO in September 
2009, the Veteran's representative, after a consultation with 
the Veteran, requested to withdraw his appeals for increased 
evaluation for PTSD, coronary artery disease, status post 
coronary artery bypass graft, and tinea pedis with 
onychomycosis.  The statement (VA Form 21-4138) was signed by 
the Veteran's representative.  

As the Veteran has withdrawn his appeal, there remain no 
allegations of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal on those issues, and they are dismissed without 
prejudice.


ORDER

The appeal as to the issue of an evaluation in excess of 10 
percent for PTSD is dismissed.

The appeal as to the issue of an initial compensable 
evaluation for coronary artery disease, status post coronary 
artery bypass graft is dismissed.

The appeal as to the issue of an initial compensable 
evaluation for tinea pedis with onychomycosis, bilateral 
feet, claimed as jungle rot, is dismissed.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


